Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rasheed Olds appeals the magistrate judge’s order denying relief on his action filed under the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1) (2012). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Olds’ informal brief does not sufficiently challenge the order’s ruling *220as to proximate causation, an independent basis for the magistrate judge’s disposition, Olds has forfeited appellate review of the magistrate judge’s order. Accordingly, we affirm the magistrate judge’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.